                            IN UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

DEBRA E. JAMES                                                                          PLAINTIFF

vs.                                   Civil No. 4:17-cv-04103

NANCY A. BERRYHILL                                                                   DEFENDANT
Acting Commissioner, Social Security Administration


                                  MEMORANDUM OPINION

       Debra James, (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision of

the Commissioner of the Social Security Administration (“SSA”) denying her application for

Disability Insurance Benefits (“DIB”) under Title II of the Act.

       The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 7. Pursuant to this authority, the Court issues

this memorandum opinion and orders the entry of a final judgment in this matter.

1.     Background:

       Plaintiff protectively filed her application for DIB on September 26, 2014. (Tr. 246). In this

application, Plaintiff alleges being disabled due to fibromyalgia, chronic fatigue, hypertension,

depression, hypothyroidism, and hyperaldalderoserosism. (Tr. 393). Thereafter, Plaintiff requested

an administrative hearing, and that hearing request was granted. (Tr. 320-321).

       Plaintiff’s administrative hearing was held on August 8, 2016. (Tr. 268-282). At this

hearing, Plaintiff was present and was represented by counsel, Greg Giles. Id. Plaintiff and

Vocational Expert (“VE”) Ivory Youngblood testified at the hearing. Id. At the time of the hearing,


                                                 1
Plaintiff was fifty-seven (57) years old and had a high school education with one year of college.

(Tr. 364, 394).

       Following the hearing, on September 9, 2016, the ALJ entered an unfavorable decision

denying Plaintiff’s application for DIB. (Tr. 246-254). In this decision, the ALJ determined the

Plaintiff met the insured status requirements of the Act through December 31, 2019. (Tr. 248,

Finding 1). The ALJ also determined Plaintiff had not engaged in Substantial Gainful Activity

(“SGA”) since July 9, 2014. (Tr. 248, Finding 2).

       The ALJ then found Plaintiff had the following severe impairments: fibromyalgia and chronic

fatigue syndrome. (Tr. 248, Finding 3). Despite being severe, the ALJ determined those

impairments did not meet or medically equal the requirements of any of the Listings of Impairments

in Appendix 1 to Subpart P of Regulations No. 4 (“Listings”). (Tr. 250, Finding 4).

       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her RFC.

(Tr. 251, Finding 5). First, the ALJ evaluated Plaintiff’s subjective complaints and found her

claimed limitations were not entirely credible. Id. Second, the ALJ determined Plaintiff retained

the RFC to perform light work, except could no more than occasionally climb, balance, stoop, kneel,

crouch, and crawl. Id.

       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”). (Tr. 253, Finding 6). The

ALJ determined Plaintiff was capable of performing her PRW as a sales associate. Id. Based upon

this finding, the ALJ determined Plaintiff had not been under a disability, as defined in the Act, from

July 9, 2014, through the date of the decision. (Tr. 253, Finding 7).

       Thereafter, Plaintiff requested the Appeals Council’s review of the ALJ’s decision. (Tr. 362-

363). The Appeals Council denied this request for review. (Tr. 1-7). On November 21, 2017,




                                                  2
Plaintiff filed the present appeal. ECF No. 1. Both Parties have filed appeal briefs. ECF Nos. 12,

15. This case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden of

proving his or her disability by establishing a physical or mental disability that lasted at least one

year and that prevents him or her from engaging in any substantial gainful activity. See Cox v. Apfel,

160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Act defines

a “physical or mental impairment” as “an impairment that results from anatomical, physiological,

or psychological abnormalities which are demonstrable by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff must show that

his or her disability, not simply his or her impairment, has lasted for at least twelve consecutive

months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts to

the Commissioner to prove that there are other jobs in the national economy that the claimant can

perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only considers




                                                  3
the plaintiff’s age, education, and work experience in light of his or her RFC if the final stage of this

analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.      Discussion:

        Plaintiff brings the present appeal claiming the ALJ erred (1) in failing to assess limitations

associated fibromyalgia and chronic pain, (2) in failing to include Plaintiff’s mental impairments in

the RFC, and (3) in the RFC determination. ECF No. 12, Pgs.7-19. In response, Defendant argues

the ALJ did not err in any of her findings. ECF No. 15.

        This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be affirmed

if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d 964, 966

(8th Cir. 2003).     As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other words,

if after reviewing the record it is possible to draw two inconsistent positions from the evidence and

one of those positions represents the findings of the ALJ, the decision of the ALJ must be affirmed.

Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

        The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial evidence

to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily affirmed and


                                                   4
Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th

Cir. 2010)(district court summarily affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying benefits

to Plaintiff, is supported by substantial evidence and should be affirmed. A judgment incorporating

these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 28th day of November 2018.


                                                     /s/ Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     U.S. MAGISTRATE JUDGE




                                                5
